REPLACEMENT LINE OF CREDIT NOTE February 4, 2005 On January 31, 2008, (the “Maturity Date”), for value received, FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY, a business trust organized in the State of New Jersey, (the “Borrower”) promises to pay to the order of THE PROVIDENT BANK (the “Bank”) at the office of the Bank located at 830 Bergen Avenue, Jersey City, New Jersey, or at such other place as the holder hereof may from time to time appoint in writing, in lawful money of the United States of America in immediately available funds, the principal sum of Eighteen Million and 00/100 ($18,000,000.00) Dollars (the “Line of Credit”)or such lesser amount as may then be the aggregate unpaid principal balance of all loans made by the Bank to the Borrower hereunder (each, a “Loan” and collectively, the “Loans”) as shown on the schedule attached to and made a part of this Note or as maintained on the records of the Bank. The Borrower promises to pay interest at said office in like money on the unpaid principal amount of each Loan from time to time outstanding at a rate per annum, to be elected by the Borrower at the time each Loan is made, equal to either (i) a fixed rate of one hundred seventy-five basis points above LIBOR for an Interest Period of one (1), two (2), or three (3) months (a Loan bearing interest at this rate is sometimes hereinafter called a “LIBOR Loan”), or (ii) the Prime Rate (a Loan bearing interest at this rate is sometimes hereinafter called a “Prime Rate Loan”); provided, however, that no Interest Period with respect to a LIBOR Loan shall extend beyond the Maturity Date; and provided, further, that if prior to the end of any such Interest Period the Borrower and the Bank fail to agree upon a new Interest Period therefor so as to maintain such Loan as a LIBOR Loan within the pertinent time set forth in Section 1 hereof, such LIBOR Loan shall automatically be converted into a Prime Rate Loan at the end of such Interest Period and shall be maintained as such until a new fixed rate and a new Interest Period therefor are agreed upon. Any Loan made while a Libor Loan is outstanding shall bear interest at the same rate as the existing Libor Loan for the remainder of the existing Interest Period. All computations of interest shall be made on the basis of a 360 day year for the actual number of days elapsed. Interest on each Loan shall be payable monthly on the first day of each month commencing on the first such day to occur after a Loan is made hereunder and, together with principal, on the Maturity Date hereof. If any payment of principal or interest becomes due on a day on which the banks in the State of New Jersey are required or permitted by law to remain closed, such payment may be made on the next succeeding day on which such banks are open, and such extensions shall be included in computing interest in connection with such payment. All payments shall be made by Borrower to Bank at 830 Bergen Avenue, Jersey City, New Jersey or such other place as Bank may from time to time specify in writing in lawful currency of the United States of America in immediately available funds, without counterclaim or setoff and free and clear of, and without any deduction or withholding for, any taxes or other payments. All payments shall be applied first to the payment of all fees, expenses and other amounts due to the Bank (excluding principal and interest), then to accrued interest, and the balance on account of outstanding principal; provided, however, that after maturity of this Note or upon the occurrence of an Event of Default payments will be applied to the obligations of Borrower to Bank as Bank determines in its sole discretion. Upon the occurrence of an Event of Default or after the Maturity Date, Borrower’s right to select interest rate options shall cease and the unpaid principal of all Loans shall, at the option of the Bank, bear interest at a rate which is four (4) percentage points per annum greater than the Prime Rate (the Default Rate). In no event shall interest payable hereunder be in excess of the maximum rate of interest permitted under applicable law. If the entire amount of any required installment of principal and/or interest is not paid in full within ten (10) days after the same is due, the Borrower shall pay a late fee equal to four percent (4%) of the required payment. The Borrower hereby expressly authorizes the Bank to record in its records or on the attached schedule the amount and date of each Loan, the rate of interest thereon, Interest Period thereof and the date and amount of each payment of principal. All such notations shall be presumptive as to the correctness thereof; provided, however, the failure of the Bank to make any such notation shall not limit or otherwise affect the obligations of the Borrower under this Note. In consideration of the granting of the Loans evidenced by this Note, the Borrower hereby agrees as follows: 1.Loan Requests.Requests for LIBOR Loans, and for Interest Periods subsequent to the initial Interest Period applicable thereto, shall be made not less than three (3) Business Days prior to the first day of each Interest Period for each such Loan. Requests for Prime Rate Loans may be made up until 1 p.m. on the date the Loan is to be made. Any request for a Loan may be written or oral, but if oral, written confirmation thereof must be received by the Bank within three (3) Business Days thereafter. 2.Prepayment. The Borrower shall have the right to prepay any amount hereunder at any time and from time to time, in whole or in part; subject, however, to payment of any break funding indemnification amounts owing on Libor Loans pursuant to paragraph 5 below. 3.Alternate Rate of Interest. In the event, and on each occasion, that on the day two Business Days prior to the commencement of any Interest Period for a LIBOR Loan, the Bank shall have determined that reasonable means do not exist for ascertaining the LIBOR Rate, the Bank shall, as soon as practicable thereafter, give notice of such determination to the Borrower. In the event of any such determination, until the circumstances giving rise to such notice no longer exist, the Bank shall use the applicable thirty, sixty or ninety day U.S. Treasury Rate plus one-hundred seventy-five basis points for purposes of calculating the interest rate on a LIBOR Loan (a loan bearing interest at this rate is sometimes hereinafter called a “US Treasury Rate Loans”). Each determination by the Bank hereunder shall be conclusive absent manifest error. Thus, for any such interest rate period that the Bank shall have determined that reasonable 2 means do not exist for ascertaining the LIBOR Rate, Borrower may elect between the Prime Rate option or the applicable US Treasury Rate option. 4.Change in Legality. (a) Notwithstanding anything to the contrary herein contained, if any change in any law or regulation or in the interpretation thereof by any governmental authority charged with the administration or interpretations thereof shall make it unlawful for the Bank to make or maintain any LIBOR Loan, then, by written notice to the Borrower, the Bank may: (i)declare that LIBOR Loans will not thereafter be made by the Bank hereunder, whereupon the Borrower shall be prohibited from requesting LIBOR Loans from the Bank hereunder unless such declaration is subsequently withdrawn; and (ii)require that all outstanding LIBOR Loans made by it be converted at Borrower’s option to either Prime Rate Loans or US Treasury Rate Loans, in which event (x) all such LIBOR Loans shall be automatically converted to Prime Rate Loans or US Treasury Rate Loans as of the effective date of such notice as provided in paragraph (b) below and (y) all payments and prepayments of principal which would otherwise have been applied to repay the converted LIBOR Loans shall instead be applied to repay the Prime Rate Loans or US Treasury Rate Loans resulting from the conversion of such LIBOR Loans. (b)For purposes of this Section 4, a notice to the Borrower by the Bank pursuant to sub-paragraph (a) above shall be effective, if lawful, on the last day of the then current Interest Period. 5.Renewal.Provided that on the Maturity Date (a) there is no Event of Default (as hereinafter defined) then occurring under this Note or any other Loan Document (as hereinafter defined), and (b) the Bank has not exercised the Call Option set forth below, then this Note will be automatically extended for additional terms of twenty-four (24) months (“Renewal Period”). Upon the maturity date of any such Renewal Period, the Note shall be renewed for an additional period of 24 months provided that Borrower is in compliance with the renewal conditions set forth in subparagraphs 5a and 5b above. 6.Call Option. The Bank shall have the right, in its sole discretion, to call this Note due and payable in full (the “Call Option”) on the annual anniversary date of this Note, beginning on the first anniversary date. Bank shall provide the Borrower notice of Bank’s election to exercise the Call Option within sixty (60) days prior to or following each such anniversary date. In the event that the Bank exercises the Call Option then Borrower shall be required to repay the Note in full within twenty-four (24) months following the date of the Call Option. Following exercise by the Bank of the Call Option no further advances under this Note shall be permitted and no new letters of credit shall be issued under this Note. 3 7.Security For The Note. This Note is secured by the following (all of which are hereinafter collectively referred to as the “Collateral”): (i) first mortgage lien encumbering certain real property located at 830 and 864 Franklin Avenue (Lot 2 in Block 1513, Lot 1 in Block 1410 and Lot 1.01 in Block 1400) Franklin Lakes, N.J., 208 Rock Road (Lot 19 Block 115), Glen Rock, N.J., 160 Terrace Avenue (Lot 22 Block 175), Hasbrouck Heights, N.J., 205-231 8th Street (Lot 9, 3 and 4 Block 114), Lakewood, N.J. and 340 Grand Avenue (Lots 11, 12 and 12.01 Block 203) Palisades Park, N.J.(collectively the “Mortgaged Premises”), pursuant to the terms, covenants and conditions of those certain Commercial Mortgages, Security Agreements and Fixture Filings dated June 20, 2002 as modified by Mortgage and Assignment of Leases, Modification and Extension Agreements of even date herewith executed and delivered by Borrower to the Bank (collectively the “Mortgage”); (ii) an assignment of any and all present and future leases of the Mortgaged Premises or any part thereof pursuant to the terms, covenants and conditions of those certain Assignments of Leases dated June 20, 2002, as modified by Mortgage and Assignment of Leases Modification and Extension Agreements of even date herewith executed and delivered by Borrower to the Bank (the “Assignment”); (iii) a first priority security interest in all furniture, fixtures and equipment owned by Borrower and now or hereafter installed in the Mortgaged Premises pursuant. to the terms, covenants and conditions of the Mortgage; (iv) An Environmental Indemnity Agreement dated as of June 20, 2002, from Borrower in favor of Bank. (v) a Loan Document Amendment Agreement dated as of even date herewith between Borrower and Bank. This Note, the Mortgage, the Assignment, the Environmental Indemnity Agreement, the Loan Document Amendment Agreement and any and all other documents and instruments executed by Borrower in connection with this Note and the loans evidenced hereby are hereinafter collectively referred to as the “Loan Documents”. In addition to the above Collateral, the Borrower hereby grants to the Bank a continuing security interest in all property of the Borrower, now or hereafter in the possession of the Bank or any of its affiliates in any capacity whatsoever, including, but not limited to, any balance or share of any deposit excluding trust or rent security account, as security for the payment of this Note, which security interest shall be enforceable and subject to all the provisions of this Note, as if such property were specifically pledged hereunder and after the occurrence of an uncured 4 Event of Default, the proceeds of such property may be applied at any time and without notice to any of the Borrower’s liabilities to the Bank under this Note. 8.Warranties and Representations.The Borrower represents and warrants that: (a) it is a business trust duly organized, validly existing under the laws of the State of New Jersey; (b) the execution, issuance and delivery of this Note by the Borrower are within its trust powers and have been duly authorized, and the Note is valid, binding and enforceable in accordance with its terms, and is not in violation of law or of the terms of the Borrower’s Declaration of Trust and does not result in the breach of or constitute a default under any indenture, agreement or undertaking to which the Borrower is party or by which it or its property may be bound or affected; (c) no authorization or approval or other action by, and no notice to or filing with, any governmental authority or regulatory body is required for the due execution, delivery and performance by the Borrower of this Note; (d) it has delivered or caused to be delivered its most recent balance sheet, income statement and statement of cash flows to the Bank which are complete and correct and fairly represent the financial condition of the Borrower and its subsidiaries as of the dates thereof and for the periods covered thereby, which financial condition has not materially, adversely, changed since the date of the most recently dated balance sheet heretofore furnished to the Bank; (e) no Event of Default (as hereinafter defined) has occurred and no event has occurred which with the giving of notice or the lapse of time or both would constitute an Event of Default; (f) the Borrower shall not use any part of the proceeds of any Loan to purchase or carry any margin stock within the meaning of Regulation U of the Board of Governors of the Federal Reserve System or to extend credit to others for the purpose of purchasing or carrying any margin stock; (g) there is no pending or, to the knowledge of the Borrower, threatened action or proceeding affecting the Borrower before any court, governmental agency or arbitrator which, if determined adversely to the Borrower would have a materially adverse effect on the financial condition or operations of the Borrower except as described in the financial statements of the Borrower heretofore furnished to the Bank; and (h) on the occasion of the granting of each Loan all representations and warranties contained herein shall be true and correct and with the same force and effect as though such representations and warranties had been made on and as of the date of the making of each such Loan. 9.Future Loans And Advances.The Bank may make additional loans in the future to the Borrower, and may advance sums in the future on behalf of the Borrower or to protect and preserve the Collateral, at any time before the satisfaction of this Note, and all such sums shall be evidenced and secured by this Note and the Collateral. 10.Default; Default Rate Of Interest.Upon the occurrence of any of the following specified events of default (each an Event of Default): (a) any payment hereunder shall not be made when due, or (b) if the Borrower defaults in the performance of any of the other terms or provisions of this Note, the Mortgage, the Assignment, or any other Loan Documents, or; (c) if Borrower defaults in the performance of any obligation of Borrower to Bank pursuant to any other present or future agreement between Borrower and Bank, related to the Loans evidenced by this Note; and following (i) notice and a ten (10) day right to cure in the event of a monetary default; or (ii) notice and a thirty (30) day right to cure in the event of a non-monetary, non-bankruptcy default, then this Note shall be in default and the entire principal sum or so much of the principal remaining unpaid with all interest 5 accrued thereon, together with any other sums due the Bank under the Loan Documents, shall, at the option of the Bank and without notice, become due and payable immediately, and interest on the principal sum shall thereafter be computed at the Default Rate. No new letters of credit will be issued under this Note following the occurrence of a default under this Note. Payment of the foregoing may be enforced and recovered at any time by one or more of the remedies provided to the Bank in this Note, the Mortgage, the Assignment or any other Loan Documents, it being specifically understood and agreed that the default provisions set forth in the Mortgage shall govern in the event of any conflict in such provisions in the aforesaid instruments. 11.No Waiver By Bank.Any failure by the Bank to insist upon strict performance by the Borrower of any of the terms and provisions of this Note, the Mortgage, the Assignment or any other Loan Documents shall not be deemed to be a waiver of any of the terms or provisions thereof, and the Bank shall have the right thereafter to insist upon strict performance by the Borrower of any and all of them. 12.Definitions. As used herein: (a)“Business Day” means any day other than a Saturday, Sunday or day which shall be in the State of New Jersey a legal holiday or day on which banking institutions are required or authorized to close. (b)The term “LIBOR” or “LIBOR Rate” shall mean, as applicable to any LIBOR Loan, the rate per annum as determined on the basis of the offered rates for deposits in U.S. Dollars, for a period of time comparable to such LIBOR Loan which is reported in the Wall Street Journal Money Rates section as the London Interbank Offered Rate on the day that is two (2) London Banking Days preceding the first day of such LIBOR Loan; provided, however, if the rate described above does not appear in the Wall Street Journal on any applicable interest determination date, the LIBOR rate shall be the rate (rounded upward, if necessary, to the nearest one hundred-thousandth of a percentage point), determined on the basis of the offered rates for deposits in U.S. dollars for a period of time comparable to such LIBOR Loan which are offered by any major banks in the London Interbank market at approximately 11:00 a.m. London time, on the day that is two (2) London Banking Days preceding the first day of such LIBOR Loan as selected by Bank. (c)“Interest Period” means that period selected by the Borrower, within the limitations of the second paragraph of this Note, during which a LIBOR Loan may bear interest at the applicable fixed rate. (d)“Prime Rate” means the variable per annum rate of interest so designated from time to time as the prime rate published in the Wall Street Journal as its prime rate. The determination and publication of such Prime Rate shall not in any way preclude or limit Bank from lending to certain borrowers from time to time at a rate of interest less than such Prime Rate. (e)“U.S. Treasury Rate” means the applicable thirty, sixty or ninety day United States Treasury Note rate as published in the Wall Street Journal. 6 13.Payment of Line of Credit Fees.Borrower shall pay to Bank a minimum annual fee for the Line of Credit established under this Note in the amount of $15,000.00 on the date of this Note and on each anniversary date of this Note. In addition, Borrower shall pay to Bank a fee equal to one-quarter of one (1%) of each advance under this Note (“Advance Fee(s)”). No Advance fee shall be due in any twelve month loan year unless and until the aggregate amount of all Advance Fees exceed $15,000.00 in that loan year. Notwithstanding the foregoing the total amount of fees (exclusive of letter of credit fees) payable in any 12 month loan year shall be the greater of (a) $15,000.00, or (b) the aggregate amount of Advance Fees payable in any loan year less $15,000.00. In the event that the Bank exercises its Call Option then (a) if the outstanding principal balance of this Note is greater than or equal to $10,000,000.00, the minimum annual fee for the Line of Credit shall be $10,000.00 payable on each anniversary of this Note, and (b) if the outstanding principal balance of this Note is less than $10,000,000.00 but greater than zero, the minimum annual fee for the Line of Credit shall be $5,000.00 payable on each anniversary of this Note. 14.Loan Covenants.A. During the term of this Note Borrower shall maintain a minimum of $5,000,000.00 of liquidity which shall be net of any outstandings under this Note which have not been utilized for acquisition, development, stabilization, or other Bank approved real property related expenses. When calculating liquidity the following may be included by Borrower as liquid assets: (i)Escrow deposits held by third parties for the purpose of deposits on properties under contract to be purchased or for improvements under contracts to be performed. (ii)Borrower funds utilized for the acquisition, development, stabilization, mortgage payoff and/or prepayment penalty which, if such funds had been taken under this Note, would not be netted out of the liquidity position by their nature of being outstanding under this Note. This covenant shall be tested against funds advanced during the previous quarter. This covenant will be tested semi-annually and will be based on the prior two consecutive quarters’ liquidity average. B.With respect to the Collateral, Borrower shall maintain a minimum Debt Service Coverage Ratio of 1.20 to 1 which shall be tested annually. For purposes of this provision, the term Debt Service Coverage Ratio shall mean rental revenue, less operating expenses (exclusive of depreciation), management fees, vacancy rates, bad debts and other expense or charges which Bank, at its sole discretion, determines to be reductions for rental revenue divided by principal and interest payments calculated on the basis of the fully drawn down $18,000,000.00 Line of Credit at the prevailing ten (10) year United States Treasury Note yield plus one hundred seventy-five (175) basis points amortized over a twenty-five (25) year period. All calculations utilized in underwriting this ratio shall be performed by Bank, in its sole discretion. C.Borrower shall maintain a Debt Service Coverage Ratio of 1.20 to 1 on all other real estate holdings of Borrower exclusive of (a) the Collateral, b) any property of Borrower that (i) is subject to construction financing with a funded interest reserve to pay debt service, and (ii) has not been stabilized, and (c) all non-stabilized property of Borrower. The Debt Service 7 Coverage Ratio shall be tested annually and will be based on a net operating income based on the last two actual quarters annualized for the entire year together with actual debt service on such real estate holdings. If any “interest only” financing on any of the other real estate holdings is converted to a permanent loan within twelve (12) months prior to the date of testing, then the permanent loan amount will be utilized for the purposes of this calculation. D.If Borrower does not meet the Debt Service Coverage Ratios required in sub-sections 14(B) and 14(C) above (a) then the availability under the Line of Credit (less the amount of any outstanding letters of credit) will be immediately reduced to an amount that would cause compliance with a 1.20 to 1 Debt Service Coverage Ratio, and (b) following notice from Bank to Borrower of such non-compliance, Borrower shall have thirty (30) days to cure such non-compliance, and in the event Borrower fails to timely cure such non-compliance the Bank shall have the right to declare a default under this Note. 15.Loan Conditions.(a) If outstanding borrowings under this Note exceed $5,000,000.00 (other than for amounts outstanding on the date hereof) or if any single borrowing exceeds $2,000,000.00, then Borrower shall advise Bank in writing as to the purpose of such Loan, the source of repayment and the expected time frame of repayment. (b) The Bank reserves the right to approve any change of the present management company of the Collateral, which consent shall not be unreasonably withheld, conditioned or delayed. Any unapproved change in such management shall constitute an event of default under this Note. 16.Waiver Of Notice By Borrower.Presentment, demand of payment, notice of dishonor or nonpayment, protest, notice of protest on this Note, and the giving of notice of default or other notice to any party liable on this Note are hereby waived, jointly and severally, by the Borrower and by any and all, such other parties, including without limitation any guarantors who at any time may be liable hereon in any capacity. It is expressly agreed by the Borrower and all such other parties, that the maturity of this Note, any payment hereunder, or any term or condition hereof, may be extended, modified, waived or renewed from time to time without in any way affecting the liability of the Borrower.
